Title: General Orders, 1 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 1st 1776.
Parole Jay.Countersign Alsop.


A serjeant, Corporal and twelve men, to march to morrow morning, at Six OClock, at which time they will be directed where to march to, they are to be furnished with six days provisions pr man.
Eight men (that understand making Cartridges) from each of the five regiments, in General Spencer’s Brigade, and from Col. Nixons and Col. Webb’s Regiments, to parade to morrow morning at Six OClock, at the Bowling Green, before Col. Knox’s door, and receive their further orders from him.
